     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 1 of 23



Mark J. Geragos
California State Bar #108325
GERAGOS & GERAGOS
644 S. Figueroa Street
Los Angeles, CA 90017
Telephone: (213) 625-3900
Facsimile: (213) 625-1600

Jon D. Williams (8318)
9 Exchange Place, Suite 600
Salt Lake City, UT 84111
Telephone: (801) 746-1460
Facsimile: (801) 998-8077
Attorneys for Lev Dermen



                         IN THE UNITED STATES DISTRICT COURT

                         DISTRICT OF UTAH, CENTRAL DIVISION



 UNITED STATES OF AMERICA,
                                                         DEFENDANT LEV DERMEN’S
                      Plaintiff,                         RESPONSE TO ORDER TO BRIEF
                                                         DETENTION ISSUE

                 v.                                      Case No.: 2:18-cr-00365-JNP-BCW

 LEV ASLAN DERMEN,

                   Defendant.




       Defendant Lev Aslan Dermen (“Mr. Derman”) submits this RESPONSE TO ORDER TO

BRIEF DETENTION ISSUE (Doc. 191, the “Order”). On February 19, 2019, the Court ordered

the parties to submit additional briefing on “how courts should weigh the three § 3161(h) factors

adopted by the Tenth Circuit when they are being applied in the context of § 3164.” (Order at 2.)

Mr. Dermen submits the following:


                                                1
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 2 of 23




                                           ARGUMENT

       In its Order, the Court noted that pursuant to Tenth Circuit precedent, “the ‘reasonable

delay’ exclusion of § 3161(h)[(6)]1 has a different meaning and application under § 3164 than

under § 3161, because of the different context in which it arises. What might be reasonable delay

to accommodate conservation of public resources by trying codefendants together as an

exception to the Speedy Trial Act’s 70-day limit might become unreasonable when a defendant

is incarcerated for more than 90 days without a chance to make bail. Thus it is possible, as here,

that subsection (h)[(6)] will not require dismissal of the indictment but will require that the

defendant be tried or released.” United States v. Theron, 782 F.2d 1510, 1516 (10th Cir. 1986).

Mr. Dermen argues that, as the Tenth Circuit in Theron illustrates, the context of a due process

analysis under § 3164 does in fact require that he “be tried or released.” Id.

I.     THE THERON ANALYSIS

       The difficulty, and reason for much of the confusion, regarding the implications and

rights associated with § 3164 is the section contemplates both statutory and constitutional rights,

and courts often conflate their analyses regarding both. Section 3164(b) provides that “[t]he trial

of any person described [herein] shall commence not later than ninety days following the

beginning of such continuous detention or designation of high risk by the attorney for the

Government.” 18 U.S.C. § 3164(b). While it is true that “periods of delay in section 3161(h) are

excluded in computing the time limitation” relating to § 3164(b), other considerations also apply



1 Section 3161(h)(6) was originally codified at § 3161(h)(7) and was redesignated as §
3161(h)(6) in 2008. See Judicial Administration and Technical Amendments Act of 2008, Pub L.
No. 110–406, § 13, 122 Stat. 4291, 4294.
                                                  2
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 3 of 23



to the § 3164 analysis. Id. “No detainee … shall be held in custody pending trial after the

expiration of such [90]-day period required for the commencement of his trial.” § 3164(c).

       Thus, the statutory rights include the right not to be detained longer than 90 days, subject

to the § 3161(h) exclusions that are deemed “reasonable.” But courts differ as to how to

determine whether the detention is “reasonable.” In addition, there are also constitutional

implications of § 3164 in light of Fifth Amendment due process protections. Under the Due

Process Clause, pretrial confinement must not amount to punishment – it must be “regulatory,

not penal.” United States v. Salerno, 481 U.S. 739, 746 (1987). Detention as punishment would

violate the Due Process Clause. “[P]retrial detention assumes a punitive character when it is

prolonged significantly.” Theron, 781 F.2d at 1516. Yet there is no clear “point at which

detention in a particular case might become excessively prolonged.” Salerno, 481 U.S. at 743

n.4. Courts recognize that both statutory and constitutional analyses under § 3164 are best done

“case-by-case.” Id.

       To complicate matters further, there are competing interests – factors – that courts must

balance to decide whether detentions are excessively long. “Even described in this manner,

however, the precise methodology for how the test should be applied, the interrelationship

between the factors, and the relative weight that should be afforded each factor, remains largely

undefined by caselaw.” United States v. Cos, No. CR 05-1619 JB, 2006 WL 4061168, at *5

(D.N.M. Nov. 15, 2006) (unpublished). “This lack of defined lines and limits concerns the Court,

because the weakness of any case-by-case balancing approach is that it can vest excessive

discretion in judges and lead to inconsistent decision-making.” Id. (quotation omitted); see also

United States v. Ailemen, 165 F.R.D. 571, 577 (N.D.Cal.1996) (“What is appreciably less clear,

however, is the structure of the analytical process courts should use to determine, in a particular



                                                 3
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 4 of 23



case, whether continued detention of a given defendant would violate [due process].”).

       Mr. Dermen herein attempts to highlight the endurance of the right against prolonged

detention in courts other than just the Tenth Circuit, the factors the Court should apply in making

its detention determination, and how those factors apply to Mr. Dermen.

       A.      LEGISLATIVE HISTORY OF SECTION 3164

       A quick mention of certain poignant details of § 3164’s legislative history may be helpful

in understanding how courts should weigh certain factors. The Second Circuit explained in

United States v. Gonzales Claudio, 806 F.2d 334, 340-41 (2d Cir. 1986), that “Congress

expressed in the Speedy Trial Act a preference that the trial of incarcerated defendants should

begin within ninety days after the start of detention. 18 U.S.C. § 3164(b). Indeed, in debate on

the preventive detention provisions of the Bail Reform Act, the Senate was assured that ninety

days is the ‘worst case limit,’ 130 Cong.Rec. S941 (statement of Senator Thurmond), and the

‘upper bound’ of pretrial detention, id. at S943 (statement of Senator Laxalt).” Considering the

periods of permissible trial delay like those resulting from § 3161(h)(6), “the ninety-day period

specified in section 3164(b), representing the considered view of the Congress as to the normal

limit on pretrial detention, provides at least a point of reference in our consideration of the

constitutional limit on such detention.” Id. at 341.

       Even more, the legislative history also recognized a due process concern: “The word

speedy does not, in the Committee’s view denote assembly-line justice, but efficiency in the

processing of cases which is commensurate with due process.” United States v. Mejias, 417 F.

Supp. 579, 582–83 (S.D.N.Y.), aff'd sub nom. United States v. Martinez, 538 F.2d 921 (2d Cir.

1976) (quoting legislative history) (emphasis added).




                                                  4
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 5 of 23



       B.      STATUTORY GUIDELINES

       Under the Speedy Trial Act, the government must try a defendant within 70 days from

the filing date of the indictment or the date of the defendant’s first appearance, whichever is

later. 18 U.S.C. § 3161(c)(1). 18 U.S.C. § 3161(h)(6) excludes “[a] reasonable period of delay

when the defendant is joined for trial with a codefendant as to whom the time for trial has not run

and no motion for severance has been granted.” The general rule is that “[a]ll the defendants who

are joined for trial … fall within the speedy trial computation of the latest codefendant.” United

States v. Margheim, 770 F.3d 1312, 1318-19 (10th Cir. 2014) (quoting Henderson v. United

States, 476 U.S. 321, 323 n. 2 (1986)).

       But a separate clock applies for pretrial detention. A separate penalty applies also.

Section 3164(b) provides that “[t]he trial of any person described [herein] shall commence not

later than ninety days following the beginning of such continuous detention or designation of

high risk by the attorney for the Government.” 18 U.S.C. § 3164(b). “[P]eriods of delay in

section 3161(h) are excluded in computing the time limitation” relating to § 3164(b), but other

considerations also apply to the § 3164 analysis. Id. “No detainee … shall be held in custody

pending trial after the expiration of such [90]-day period required for the commencement of his

trial.” § 3164(c). Interestingly, the reasonableness requirement in (h)(6) is absent from most of

the other excludable delay provisions. While a violation of the Speedy Trial Act’s 70-day

limitation demands dismissal, with or without prejudice, the penalty of violating § 3164 is

pretrial release. Theron, 781 F.2d at 1516.

       C.      CONSTITUTIONAL DUE PROCESS GUIDELINES

       It is clear that additional considerations apply when a court is considering detention under

§ 3164. In United States v. Theron, the Tenth Circuit held that § 3164(b) “requires bail or trial”



                                                 5
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 6 of 23



in 90 days for a defendant who has objected to speedy trial exclusions and otherwise done

nothing to delay court proceedings. Id. at 1514. In Theron, the defendant was detained when the

court found he was a flight risk. Theron’s codefendants, who were free on bail, sought a motion

to continue the trial based on complexity, and the district court granted the ends-of-justice

continuance pursuant to § 3161(h)(8). After Theron sought a writ of mandamus, the Tenth

Circuit held that “the ‘reasonable delay’ exclusion of § 3161(h)(7) has a different meaning and

application under § 3164 than under § 3161, because of the different context in which it arises.”

Id. at 1516. The court further held that “[w]hat might be reasonable delay to accommodate

conservation of public resources by trying codefendants together as an exception to the Speedy

Trial Act’s seventy-day limit [pursuant to § 3161] might become unreasonable when a defendant

is incarcerated for more than ninety days without a chance to make bail.” Theron, 782 F.2d at

1516. The court continued that “[i]f we did not construe the statute to require release or trial

sooner than the dates the court has set, [the defendant’s] continued detention would present

serious constitutional issues.” Id. (emphasis added).

       From Theron, it is clear that “the coincidence of a complex case and multiple defendants,

without more,” does not outweigh a particular defendant’s interest in a prompt trial. Theron, 782

F.2d at 1513. But there is no bright line to determine exactly how long of a detention is too long

under a proper due process analysis. For example, the Tenth Circuit found four months violated

due process in Theron, but affirmed a district court’s decision that due process was not violated

by a 34-month detention in United States v. Peters. No. 94-2107, 28 F.3d 114, 1994 WL 325419

(10th Cir. July 7, 1994) (unpublished) (upholding 34-month pretrial detention against due

process challenge).

       It is helpful to review how other courts have determined a reasonable period of delay



                                                  6
      Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 7 of 23



under § 3161(h)(6) in the context of § 3164 since the Tenth Circuit decided Theron.

II.     SINCE THERON

        A.     TENTH CIRCUIT

        The Tenth Circuit addressed the Theron Court’s analysis and came to the same

conclusion in a more recent case – In re Robinson, 713 F. App'x 764 (10th Cir. 2017)

(unpublished). In Robinson, the detained defendant was one of 22 codefendants in an alleged

drug conspiracy. The district court granted a 180-day ends-of-justice continuance under §

3161(h)(7) without properly considering the statutory or constitutional requirements of § 3164.

Id. at 767.

        The district court found that “that the length of Robinson’s pretrial detention did not

violate § 3164, implicate due process concerns, or necessitate release under United States v.

Theron, 782 F.2d 1510 (10th Cir. 1986).” Id. at 765. Robinson made an interlocutory appeal,

wherein the Tenth Circuit instructed the district court to “revisit whether the length of

Robinson’s pretrial detention violates § 3164 and implicates due process concerns under

Theron.” Id.

        The Robinson Court ultimately held that “[t]he district court’s analysis is flawed for the

same reasons we identified in Theron, where the district court granted an ends-of-justice

continuance based on ‘(1) the codefendants’ need for preparation time; (2) the complexity of the

case; and (3) the desirability of trying all defendants at once.’” Id. at 767 (quoting Theron, 782

F.2d at 1512). As in Theron, these three factors were “improper or insufficient factors” to

consider. Theron, 782 F.2d at 1512-13. Instead, the court held that “[i]f a defendant ‘used all

means available to him to secure an immediate trial[,] his desire and his position as a defendant

who is not out on bail must weigh strongly in favor of applying’ the Speedy Trial Act’s



                                                  7
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 8 of 23



limitation.” Id. (quoting § 3161(h)(6)). Further, as this Court held in Theron, “the complexity of

a case does not automatically justify an ends-of-justice continuance.” Id. The “obvious purpose”

of § 3161(h)(6) is “to accommodate the efficient use of prosecutorial and judicial resources in

trying multiple defendants in a single trial.” Theron, 782 F.2d at 1514. Case law recognizes a

“strong presumption favoring trying properly joined defendants together.” Zar, 790 F.3d at 1043.

But despite these interests, the Court has held that § 3164 requires bail or immediate trial. “And

while we declined to establish a ‘bright line’ as to what constitutes a reasonable delay for

purposes of § 3164, we had ‘no hesitancy’ in saying that four months additional incarceration

before trial was ‘too long.’” Robinson, 713 F. App'x at 768 (quoting Theron, 782 F.2d at 1516)

(emphasis added). “Nevertheless, no case has established an absolute outside limit.” United

States v. Peters, No. 94-2108, 28 F.3d 114, 1994 WL 325419 (10th Cir. July 7, 1994)

(unpublished) (upholding 34-month pretrial detention against due process challenge).

       B.      OTHER CIRCUITS

               1. The First Circuit

       In United States v. Zannino, the First Circuit stated “in many, perhaps most, cases sixteen

months would be found to exceed the due process limitation on pretrial confinement.” 798 F.2d

544, 548 (1st Cir. 1986). Thus, the First Circuit clearly recognized a due process implication

caused by prolonged detention. In United States v. Jones, the First Circuit recognized the § 3164

complication discussed in Theron but declined to apply a correction because the defendant had

not requested a severance, and had explicitly rejected the court’s offer to sever the case and try it

earlier. United States v. Jones, 201 F.3d 429 (1st Cir. 1999). As to the due process assertion, the

court did not consider the claim because it had not been raised below.

       Regarding the reasonableness analysis, the First Circuit has at the very least noted that a



                                                  8
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 9 of 23



failure to move to sever is “an important consideration.” United States v. Maryea, 704 F.3d 55,

67 (1st Cir. 2013) (collecting cases).

               2. The Second Circuit

       Shortly after the Tenth Circuit decided Theron, the Second Circuit recognized its holding

and the limitations of due process on delayed detention. See United States v. Melendez-Carrion,

790 F.2d 984, 1008 (2d Cir. 1986) (“Indeed, the Tenth Circuit recently held that detention of four

months before trial constitutes impermissible punishment.”). In Melendez-Carrion, the court held

“the incarceration at issue here is rendered so harsh by its length that it, too, degenerates into

punishment.” Id. The court instructed that “[e]nforced separation from family, friends and the

community by confinement in an institutional setting for many months is clearly punitive under

our traditions.” Id. Of course the Second Circuit recognized the longstanding exception that

“pretrial detention has ‘historically’ not been seen as punishment when designed to protect the

integrity of the judicial process by assuring the defendant’s appearance or preventing his

interference with witnesses,” and noted that due process may “impose a limit on the period of

time a defendant may be held to protect the integrity of the judicial process.” Id. at 1008-09.

       In a separate 1986 Second Circuit case, the court explicitly recognized “the due process

limitation on the duration of preventive detention,” but noted that assessment must be on a “case-

by-case basis, since due process does not necessarily set a bright line limit for length of pretrial

confinement.” United States v. Gonzales Claudio, 806 F.2d 334, 340 (2d Cir. 1986) (quoting

United States v. Salerno, supra, 794 F.2d at 78-79 (Feinberg, C.J., dissenting on other grounds)).

In Gonzales Claudio, the defendant had been detained for 14 months, and would likely be

detained 26 months by the time trial ended. “Detention that has lasted for fourteen months and,

without speculation, is scheduled to last considerably longer, points strongly to a denial of due



                                                  9
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 10 of 23



process.” Id. In fact, such a detention “would exceed even the flexible standards of due process”

even as weighed against the risk that the defendants may flee Id. at 343. “[The] risk is serious,

but of at least equal gravity is the preventive detention for fourteen months of defendants who

are presumed innocent and whose trial to determine guilt or innocence will not even begin until

detention has lasted eighteen months. In mandating fundamental fairness, the Due Process

Clause endeavors to set outer limits at which risks to society must be accepted to avoid

unconscionable deprivations of the liberty of individuals.” Id.

       The Second Circuit also found dispositive the fact that those detained had no hope of

meeting bail was relevant to the constitutional question. “[T]hose without any opportunity to

secure release might have a more substantial claim that fundamental fairness has been denied

than those for whom bail has been set.” Id. at 340. Obviously, bail has not been set for Mr.

Dermen in this case, and his claim on fundamental fairness is high.

       Two cases in New York district courts found pretrial detention longer than six months to

have exceeded due process limitations. See United States v. LoFranco, 620 F.Supp. 1324

(N.D.N.Y.1985); United States v. Hall, 651 F.Supp. 13 (N.D.N.Y. 1985). More recently, the

Second Circuit has again noted “the difficulties faced by the prosecution in a large and complex

case do not justify the indefinite detention of the defendants.” United States v. Briggs, 697 F.3d

98, 102–03 (2d Cir. 2012), as amended (Oct. 9, 2012) (finding no due process violation where

the defendant “bears some of the blame for his trial’s delay”). “When the government decides to

prosecute a case of considerable complexity and scope, it must still pursue that case with

promptness and energy. Due process does not slumber because cases are complex.” Id. at 103.

See also United States v. Ojeda Rios, 846 F.2d 167 (2nd Cir.1988) (defendant released from

custody where he had been detained for over 32 months awaiting trial, trial date was still several



                                                 10
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 11 of 23



months away and would take months to try, and defendant was willing to abide by restrictive

conditions of release).

               3.         The Third Circuit

       The Third Circuit also recognizes that the length of pretrial detention could raise a

constitutional issue. United States v. Accetturo, 783 F.2d 382, 388 (3d Cir. 1986). A district court

in the Third Circuit agreed that “the reasonable delay exclusion of § 3161(h)([6]) has a different

meaning and application under § 3164 than under § 3161, because of the different context in

which it arises. The harm caused by postponing the trial date is not comparable to the harm

caused by continued detention.” United States v. Mendoza, 663 F. Supp. 1043, 1047 (D.N.J.

1987). In fact, the “Speedy Trial Act was not designed to relieve the due process concerns”

implicated by prolonged pre-trial detention. Id. “In order to avoid transforming pre-trial

detention into a punitive vehicle through excessive prolongation, at some point a pre-trial

detainee must be tried or released.” Id.

       The district court in New Jersey noted that “[t]he law in its present state places the

detained defendant in an irreconcilable dilemma. If the accused exercises his constitutional rights

by filing pre-trial motions, he thus extends his period of pre-trial incarceration. This is so even if

he is successful on said motions. On the other hand, if he foregoes those motions, he accelerates

his trial date, but thereby relinquishes valuable rights and defenses. The chilling effect is

obvious.” Id. at 1047-48.

               4.         The Fifth Circuit

       In United States v. Hare, the Fifth Circuit recognized a due process limit on the duration

of preventive detention and explained that “[i]n determining whether due process has been

violated, a court must consider not only factors relevant in the initial detention decision, such as



                                                  11
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 12 of 23



the seriousness of the charges, the strength of the government's proof that the defendant poses a

risk of flight or a danger to the community, and the strength of the government's case on the

merits, but also additional factors such as the length of the detention that has in fact occurred or

may occur in the future, the non-speculative nature of future detention, the complexity of the

case, and whether the strategy of one side or the other occasions the delay.” United States v.

Hare, 873 F.2d 796, 801 (5th Cir. 1989). These factors the Tenth Circuit uses are discussed more

fully below. The Fifth Circuit court cited to the Theron case, but then noted that “delays caused

by defendant do not implicate due process.” Id. at n.24.

               5.      The Sixth Circuit

       On the issue of whether a prolonged pretrial detention is unconstitutional, the Sixth

Circuit has found the Second Circuit’s case law “particularly instructive.” United States v.

Watson, 475 Fed.Appx. 598, 601 (6th Cir.2012).

               6.      The Seventh Circuit

       The Seventh Circuit has recognized that the length of pretrial detention could raise a

constitutional issue. United States. v. Portes, 786 F.2d 758, 768 (7th Cir. 1986). The Seventh

Circuit makes the same distinction that a defendant “cannot be allowed to manufacture the

grounds for [his] constitutional argument.” United States v. Infelise, 934 F.2d 103, 104-05 (7th

Cir. 1991). But also, “the government cannot be permitted to defeat the restrictions with which

the Bill of Rights hedges about criminal prosecutions by indefinite delay in bringing defendants

to trial.” Id. at 104. “To get to first base,” though, the defendant “must show that either the

prosecution or the court has unnecessarily delayed in bringing the case to trial.” Id. at 104-05.

Mr. Dermen can show that here.




                                                 12
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 13 of 23



               7.        The Ninth Circuit

       In United States v. Hall, the Ninth Circuit cited Theron and echoed other courts’

insistence that the test for reasonableness under § 3161(h)(6) is conducted on a case-by-case

basis. United States v. Hall, 181 F.3d 1057, 1062 (9th Cir. 1999) (finding delay unreasonable

where purpose of continuance was to allow codefendant to engage in plea negotiations, which

ultimately prejudiced defendant’s case).

       Similarly in this case, the delay is unreasonable because it prejudiced Mr. Dermen’s

ability to defend himself at trial because it increased the charges against him. The ability to

charge certain defendants in an alleged broad scheme, sit on those indictments for six months

while defendants are detained, and then bring superseding indictments that add defendants and

charges based on the same factual scenarios is an abuse of prosecutorial power, and an

unreasonable delay under § 3164. The burden is also constitutional because Mr. Dermen has

done nothing to prolong the trial. The government’s actions pierce both the letter and the spirit of

the Speedy Trial Act.

               8.        The Eleventh Circuit

       The Eleventh Circuit held that a delay of four months was not an unreasonable

application of § 3161(h)(6) because the defendant had not first requested severance. United

States v. Woodley, 484 F. App'x 310, 317 (11th Cir. 2012). The court also recognized that time

excluded under § 3161(h)(6) is “limited to a reasonable period of delay.” Id. at 315 (quotation

omitted). The court found in a separate case that a ten-month delay was not reasonable because

the defendant had moved to sever, but because a codefendant’s motion to suppress was pending,

“the overall delay did not violate the Act.” Id. at 317 (citing United States v. Khoury, 901 F.2d

948 (11th Cir. 1990)).



                                                 13
       Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 14 of 23



III.     WEIGHING THE APPLICABLE FACTORS

         Courts recognize that both statutory and constitutional analyses under § 3164 are best

done on a “case-by-case” basis. The only question then is what factors courts should use, and

how courts should weigh those factors under § 3164

         A.     REASONABLENESS FACTORS

         The Tenth Circuit has developed three factors2 to determine whether the delay caused by

§ 3161(h)(6) attributable to a codefendant is “reasonable” under the statute. United States v.

Vogl, 374 F.3d 976, 983–84 (10th Cir. 2004). Those three factors are: “(1) whether the defendant

is free on bond, (2) whether the defendant zealously pursued a speedy trial, and (3) whether the

circumstances further the purpose behind the exclusion to accommodate the efficient use of

prosecutorial and judicial resources in trying multiple defendants in a single trial.” Id. at 984

(quotation omitted) (the “Vogl factors”); see also United States v. Tranakos, 911 F.2d 1422, 1426

n.1 (10th Cir.1990) (“In measuring reasonableness we consider whether the defendant was

incarcerated, whether he actively sought an earlier trial date, and whether it is most efficient to

try the defendant and codefendant together.”) (finding reasonableness where defendant did not

seek severance and moved for continuances); United States v. Thomas, 749 F.3d 1302, 1309

(10th Cir. 2014) (applying the three reasonableness factors, the court found 70-day delay



2 The court in Theron noted that the district court had used three factors to justify the
continuance: “(1) the codefendants' need for preparation time; (2) the complexity of the case; and
(3) the desirability of trying all defendants at once.” United States v. Theron, 782 F.2d at 1512–
13. But, since these factors cannot be considered “adopted by the Tenth Circuit,” since the Tenth
Circuit specifically said they were “improper or insufficient factors,” Mr. Dermen assumes these
are not the factors the Court referred to in its Order. In fact, the Tenth Circuit held that “any
extended delay based solely on the complexity of the case and the number of defendants
constitutes an abuse of discretion.” Id. at n.1.



                                                 14
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 15 of 23



excludable as reasonable because defendant did not pursue speedy trial); United States v.

Margheim, 770 F.3d 1312, 1319 (10th Cir. 2014) (finding ten-month interval reasonably

excluded where defendant requested 120-day continuance, changed attorneys several times, and

did not seek a severance; “[t]his conduct by [the defendant] tipped the second Vogl factor

towards the government.”).

        When deciding how to weigh the reasonableness factors, the third factor –

accommodating the efficient use of resources – will mostly always favor the government if the

issue is whether a codefendant’s excludable time should be applied to a defendant. If the third

factors always favors the government, and the test is intended to be a real weighing of factors,

then the first two factors must take higher priority. In this case, the first two factors weigh in

favor of fInding unreasonable delays attributed to Mr. Dermen: he is not free on bond, and he has

zealously pursued a speedy trial, including by filing a motion to sever.

        B.      DUE PROCESS FACTORS

        In addition, the Tenth Circuit also set forth guidelines courts should follow specifically

when conducting a due process detention analysis. In United States v. Cos, this Court remanded

a case to the district court for consideration of three factors: “(1) the length of detention; (2) the

extent of the prosecution's responsibility for the delay of trial; and (3) the strength of the

evidence upon which the detention was based.” United States v. Cos, 198 F. App'x 727, 732

(10th Cir. 2006) (unpublished) (the “Cos factors”). These factors derive from the Second Circuit

in United States v. Millan, 4 F.3d 1038, 1043 (2d Cir.1993). The Tenth Circuit noted that it has

“approved the Second Circuit’s three-factor test either explicitly [in Cos] or implicitly, see

United States v. Peters, No. 94-2107, 1994 WL 325419, at * 1 (10th Cir. July 7, 1994).” United

States v. Jarvis, 299 F. App'x 804, 808–09 (10th Cir. 2008).



                                                  15
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 16 of 23



       The Second Circuit concurs with these factors. See Gonzales Claudio, 806 F.2d at 340. In

a due process analysis, “the duration of confinement is obviously a central focus of our inquiry,

we also consider the extent to which the prosecution bears responsibility for the delay that has

ensued and the strength of the evidence indicating risk of flight.” Id; see also United States v.

Briggs, 697 F.3d 98, 101 (2d Cir. 2012), as amended (Oct. 9, 2012) (setting forth the same three

factors to consider when analyzing due process limits on detention).

       The Eleventh Circuit recognized slightly different factors. See United States v. Myrie,

479 F. App'x 898, 902 (11th Cir. 2012) (unpublished) (“[W]hether the amount of delay attributed

to appellant under [§ 3161(h)(6) ] was reasonable can be determined by reference to the totality

of the circumstances prior to trial, by the extent to which the appellant's defense was prejudiced,

or by the sheer length of the delay.” (quotations omitted)). The three-factor Cos test seems more

applicable in the Tenth Circuit.

       C.      HOW COURTS SHOULD WEIGH THE APPLICABLE FACTORS

       The court in Gonzales Claudio offered helpful instruction on how a court should apply

factors when weighing due process against a prior determination that the defendant is a flight

risk. “[W]e start with the fact that an able and experienced District Judge has made a considered

judgment that no conditions of release will reasonably assure the presence of these appellants at

trial.” Id. at 343. “Though we have concluded that the District Judge's findings of underlying

historical facts and the consequent factual determination of risk of flight are not clearly

erroneous and we therefore accept them,” the court continued, “we are entitled to apply a broader

standard of review in determining the extent to which the facts regarding risk of flight, as found

by the District Court, have significance on the constitutional issue of whether continued

detention violates due process limitations.” Id. The court found particular weighty the fact that



                                                 16
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 17 of 23



“what is significant is the absence of any prior acts specifically evidencing likelihood of flight.

There is no finding and no evidence that either appellant has ever fled from lawful authority, or

failed to honor court orders.” Id. (quotation omitted). The same could be said of Mr. Dermen.

Despite the Court’s prior finding that he is a flight risk, the government has never shown that he

has either fled from lawful authority or failed to honor court orders. The hypothetical ties to

Turkey are simply insufficient to overcome due process protections. Specifically, the court in

Gonzales Claudio distinguished between the threat of flight risk and any acts “specifically

evidencing likelihood of flight” or a “fail[ure] to honor court orders.” Id. The absence of such

facts “do not establish that risk to a degree sufficient to render continued detention within

constitutional limits.” Id.

        To assess how courts apply the three due process Cos factors in the context of competing

interests, courts have categorized the cases into three groups – short detentions under a year,

intermediate detentions involving one to two year spans, and cases with long detentions of two

years or more. See United States v. Cos, No. CR 05-1619 JB, 2006 WL 4061168, at *6–7

(D.N.M. Nov. 15, 2006) (collecting cases); accord, Ailemen, 165 F.R.D. at 582–583

(N.D.Cal.1996) (extensively canvassing the law, noting the three categorizations).

        In cases with short detention durations, some courts have rejected a balancing approach

as premature. But the Theron case, which found a due process violation at four months, rejects

this approach. The Tenth Circuit reached a conclusion similar to Theron in a case where the

defendant had been incarcerated for just 13 months, with trial still two months away. United

States v. Denogean, 13 F.3d 407 (10th Cir. 1993). The defendant in Denogean filed no pretrial

motions, and the district court preemptively held that it would grant no severance. Id. at *2. The

court cited Theron as precedent, held that the detention violated due process, and released the



                                                 17
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 18 of 23



defendant on bond with appropriate restrictions.

       Similarly, a court in New York found that a period of pretrial detention for six months,

with at least three months to go before trial started, was a violation of due process, especially

where the “defendant lost the protection of the Speedy Trial Act when [the court] declared [it] a

complex case.” United States v. Lofranco, 620 F. Supp. 1324, 1326 (N.D.N.Y. 1985). The court

found a due process violation even when measured against the fact that “releasing him will

create potential dangers to the public and to the integrity of his trial.” Id. The court held that “the

dangers do not justify continuing the detention.” The court made such analysis based on a six-

month detention period, and noted that the “prospect of continuing detention [for three more

months] bolsters this conclusion of unconstitutionality.” Id.

       Like the defendant in Theron and Lofranco, the delay thus far cannot be attributed to Mr.

Dermen, and thus the Court should weigh the factors in his favor. The government is responsible

for piecemealing this case as it dragged out, over six months, not only the charges against Mr.

Dermen, but even the number of codefendants included. As codefendants have asked for

continuances to prepare for trial, Mr. Dermen has continuously asserted his right for a speedy

trial. Mr. Dermen has not filed pretrial motions other than the motion to sever, which should also

weigh in Mr. Dermen’s favor. The fact that the case has been declared complex and the

government desires a joint trial does not outweigh Mr. Dermen’s constitutional right to a speedy

trial. He has been and is willing to go to trial now. His codefendants’ needs for time should not

derail these important constitutional protections.

        In the medium-sized detention cases, courts “typically consider all the due process

factors … but often place special emphasis on the government’s role in causing unnecessary

delay.” Id. at *7 (collecting cases). In the cases with very long periods of pretrial detention,



                                                  18
      Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 19 of 23



“courts have typically upheld detention only if the government was not responsible for any

significant portion of the delay.” Id. (collecting cases). “As a district court in Tennessee

explained, [t]he cases suggest that, the longer the detention, the more weighty countervailing

concerns must be.” United States v. Omar, 157 F. Supp. 3d 707, 716 (M.C. Tenn. 2016).

        The government has failed to show that Mr. Dermen’s detention in this case serves a

procedural rather than a punitive purpose. “[A]t a fresh proceeding in which the detained

defendant asserts that his due process rights have been violated, more is required of the

government” than a preponderance of the evidence that the defendant is a flight risk or danger to

the community. United States v. Young, No. 2:12-CR-502-TC-DBP, 2013 WL 12131300, at *5

(D. Utah Aug. 27, 2013).

IV.     THE FACTORS APPLIED IN THIS CASE

        In light of the Theron precedent and the cases since, this Court should weigh the Vogl

and Cos factors to Mr. Dermen’s benefit and find that his detention has been both statutorily and

constitutionally defective.

        A.     REASONABLENESS FACTORS / VOGL FACTORS

        The three Vogl factors as applied to Mr. Dermen include:

               1.      Free on bond.

        Mr. Dermen is not free on bond. This factor weighs heavily in his favor, especially in

light of the fact that two codefendants currently are out on bond.

               2.      Zealously pursued a speedy trial.

        Mr. Dermen has enforced his right to a speedy trial at every opportunity. He has objected

to motions for continuances, and resisted the impulse, to his detriment, to ask for more time to

review the extensive discovery. He has filed a motion to sever, and wishes to proceed. Section



                                                 19
     Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 20 of 23



3164 affords him that right to go to trial within 90 days where he has filed a motion to sever and

does not wish to participate in his codefendants’ motions for continuances. This factor also

weighs heavily in Mr. Dermen’s favor.

                   3.   Efficient use of prosecutorial and judicial resources.

        The government has already thumbed its nose at the efficient use of prosecutorial and

judicial resources by choosing to indict only a few of the alleged perpetrators almost six months

ago, with no intention to charge them under the original indictment, and with the specific

intention of taking at least six months to get its case together while Mr. Dermen sat in jail.

Despite the need to preserve resources, the government’s failure to do so thus far weighs against

it in this case.

        It is clear that by applying these three factors that Mr. Dermen has a statutory right to be

released pending trial. The Court should apply the factors, weigh them in Mr. Dermen’s favor,

and release him pending trial under § 3164.

        B.         DUE PROCESS FACTORS / COS FACTORS

        The three Cos factors as applied to Mr. Dermen include:

                   1.   Length of Detention.

        Mr. Dermen has already been detained for almost six months. On December 21, 2018, the

district court granted, over Mr. Dermen’s objection, a request by a codefendant for a continuance

of more than five months. This delay has already resulted in the unconstitutional and illegal

pretrial detention of Mr. Dermen. Further, now that two additional defendants have been added,

there are current motions for continuances into June, by the government, and July, by

codefendants. That would put Mr. Dermen at 14 months of detention before he’s even adjudged

of the charges. The caselaw, especially the Tenth Circuit’s holding in Theron and the similar



                                                  20
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 21 of 23



holding in Lofranco, requires that the Court weigh this factor in Mr. Dermen’s favor, or at least

move to the next factor to look most closely at the government’s role in the delay.

               2.      Extent of Prosecution’s Responsibility for Delay.

       As discussed throughout, the government bears the responsibility for the delays in this

case thus far, especially seeing that it continues to ask for continuances even now. It waited to

charge all the defendants. It waited to include all the charges. It filed not one superseding

indictment but a second one as well, all while Mr. Dermen sits in jail, waiting for due process

and a speedy trial. This factor should weigh heavily in Mr. Dermen’s favor.

               3.      Strength of Evidence of Detention.

       The Court previously found that Mr. Dermen was a flight risk, but not a danger to the

community. Despite this risk, though, due process requires the release of Mr. Dermen. And in

fact, the government has not offered any evidence to show that Mr. Dermen has ever run from

authorities or ever not appeared at a court-ordered appearance. As a court in this jurisdiction

held, at a subsequent due process hearing, more is required than a preponderance of the evidence

that the defendant is a flight risk or danger to the community. United States v. Young, No. 2:12-

CR-502-TC-DBP, 2013 WL 12131300, at *5 (D. Utah Aug. 27, 2013). And in fact, the

government has failed to offer evidence that Mr. Dermen “has ever fled from lawful authority, or

failed to honor court orders.” Gonzales Claudio, 806 F.2d at 343.

       It is clear that by applying these three factors that Mr. Dermen has a constitutional right

to be released pending trial. The Court should apply the factors, weigh them in Mr. Dermen’s

favor, and release him pending trial under the Due Process Clause.

                                          CONCLUSION

       As noted in Gonzalez Claudio, the risks associated with our system of criminal justice



                                                 21
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 22 of 23



must not be borne by defendants, who are presumed innocent, alone. The rub is that the sanction

for the government’s lackadaisical and intentionally protracted charging phase with its unduly

prolonged detention is release prior to trial. The sanction is not dismissal. Thus any appeal after

judgment will lose the purpose and effect of the sanction, and protection, to begin with. If Mr.

Dermen is not released pending trial, he cannot be made whole.


Dated: February 24, 2019

                                                                     /s/ Mark J. Geragos
                                                                     Mark J. Geragos
                                                                     Jon D. Williams
                                                                     Attorneys for Defendant
                                                                     LEV ASLAN DERMEN




                                                 22
    Case 2:18-cr-00365-JNP-BCW Document 201 Filed 02/24/19 Page 23 of 23



                                CERTIFICATE OF SERVICE

       I hereby certify that I filed a true and correct copy of the foregoing, on the case styled
United States of America v. Lev Aslan Dermen, this 24th day of February, 2019, with the Clerk of
the Court using CM/ECF, which sent notification of the filing to all parties registered to receive
such notice in the case.



                                                    /s/   Jon D. Williams




                                               23
